Opinion by
Mr. Justice Fell,
This action was brought upon a compromise agreement entered into after the fire by the insured and a representative of the insurance company. It was not denied that such an agreement had been añade, nor were its terms in dispute. The inquiry at the trial related to the authority of the agent who assumed to act for the coanpany. On the day followiaag the fire notice of the loss was sent to the office of the company at Harrisburg. The secretary forwarded the notice to the president, who was at the time in another part of the state, aaad he sent S. W. Ballinger to make an examination. Ballinger, who represented the coanpany iai some capacity, anade a report iai writing to the presideaat. The testimony does not show what his instructions were, and it leaves in doubt the nature of his report. It appears from the plaintiff’s testimony that Ballinger represented himself as the adjuster of the coarapaaiy; that, after malting a full exam*393ination of the circumstances of the fire and the extent of the loss he proposed a compromise, which was accepted by the plaintiff ; that the secretary of the company had afterwards stated that Ballinger was an adjuster for the company, that what he had done was right, and that payment would be made as agreed by him. Ballinger’s declarations alone were insufficient to establish his agency, but it could be inferred from his acts and their recognition by the company, and proved by the declarations and admissions of the officers of the company. The testimony upon the subject was properly submitted, and if it established his authority to make the agreement upon which suit was brought the plaintiff was entitled to recover.
As judgment was entered for the plaintiff on the verdict, the form of the reserved question is unimportant and need not be considered.
The judgment is affirmed.